Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,032,218. Although the claims at issue are not identical, they are not patentably distinct from each other.

Instant Application
US. Patent No. 11,032,218
21. A method of establishing an interactive communication session between a client device and a back-end computing system, comprising:

receiving, via an application programming interface (API) call from a web server of an organization computing system, a dialogue request contained in a hypertext transfer protocol (HTTP) request that was generated in response to a user selection of a hyperlink 
1displayed on a remote client device associated with a user;






parsing, by a back-end computing system, the dialogue request to determine the user and a topic corresponding to the dialogue request;

responsive to the dialogue request, generating, by the back-end computing system, a textual dialogue response in reply 

transmitting, by the back-end computing system, the textual dialogue response to the remote client device of the user;


receiving, by the back-end computing system, a textual reply from the remote client device in response to the textual dialogue response;

identifying, by the back-end computing system, an additional request contained in the textual reply;

generating, by the back-end computing system, a second textual dialogue response comprising an additional textual response to the additional request; and

transmitting, by the back-end computing system, the second textual dialogue response to the remote client device.


22. The method of claim 21, wherein the API call comprises a user identifier corresponding to the user associated with the remote client device.




23. The method of claim 21, wherein the API call comprises a request identifier corresponding to the dialogue request.






24. (New) The method of claim 21, wherein generating, by the back-end computing system, the textual dialogue response in 
querying a database to determine a user account to which the user corresponds.

25. (New) The method of claim 21, wherein the additional request is unrelated to the dialogue request.


26. (New) The method of claim 21, further comprising: continuing an interactive chat between the back-end computing system and the remote client device based on further text messages transmitted by the remote client device.

27. (New) The method of claim 21, wherein identifying, by the back-end computing system, the additional request contained in the textual reply, comprises:
analyzing the textual reply using a natural language processor device to determine a portion of the textual reply that contains the additional request.


. A method of establishing an interactive communication session between a client device and a back-end computing system request, comprising: 
receiving, via an application programming interface (API) call from a web server of an organization computing system, a dialogue request contained in a hypertext transfer protocol (HTTP) request that was generated in response to a user selection of a hyperlink, 

wherein the hyperlink is embedded in an electronic mail message; 
parsing, by a back-end computing system, the dialogue request to determine a user that initiated the dialogue request and a topic corresponding to the dialogue request; 
responsive to the dialogue request, generating, by the back-end computing system, a text message in reply to the dialogue request triggered by the user selection of the hyperlink based on the topic of the dialogue request; 
transmitting, by the back-end computing system, the text message to a client application executing on a remote client device of the user based on the parsing; 
receiving, by the back-end computing system, an additional text message from the remote client device in response to the text message; 
identifying, by the back-end computing system, an additional request contained in the additional text message; 
generating, by the back-end computing system, a reply text message comprising an additional response to the additional request; and 
transmitting, by the back-end computing system, the reply text message to the client application executing on the remote client device.
2. The method of claim 1 wherein the API call comprises a user identifier corresponding to the user associated with the remote client device and a request identifier corresponding to the dialogue request embedded in the electronic mail message.

2. The method of claim 1 wherein the API call comprises a user identifier corresponding to the user associated with the remote client device and a request identifier corresponding to the dialogue request embedded in the electronic mail message.

3. The method of claim 1, wherein generating, by the back-end computing system, the text message in response to the dialogue request triggered by the user selection of the hyperlink, comprises: querying a database to determine a user account to which the user corresponds.
4. The method of claim 1, wherein the additional request is unrelated to the dialogue request.
5. The method of claim 1, further comprising: continuing an interactive chat between the back-end computing system and the remote client device based on further text messages transmitted by the remote client device.
6. The method of claim 1, wherein identifying, by the back-end computing system, the additional request contained in the additional text message, comprises: analyzing the additional text message using a natural language processor device to determine a portion of the additional text message that contains the additional request.


Note
 The displaying of the dialog request is anticipated by the patent as the dialog requests is displayed before a user selects the hyperlink.

	Claims 28 and 35 of the instant application recites similar limitations as claim 21 and is subject to obvious double patent rejection requirements as shown above.

	Claims 29 and 36 of the instant application recites similar limitations as claim 22 and is subject to obvious double patent rejection requirements as shown above.

Claims 30 and 37 of the instant application recites similar limitations as claim 23 and is subject to obvious double patent rejection requirements as shown above.



Claims 32 and 39 of the instant application recites similar limitations as claim 25 and is subject to obvious double patent rejection requirements as shown above.

Claim 33 and 40 of the instant application recites similar limitations as claim 26 and is subject to obvious double patent rejection requirements as shown above.

Claim 34 of the instant application recites similar limitations as claim 27 and is subject to
obvious double patent rejection requirements as shown above.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, Busey et al. (US 7,263,526) teaching that a user clicks on a chat to communicate with an agent and allow 2 way back and forth chat with the service agent and type of computer from the user has a problem.  Rapaport et al. (US 2010/0205541) is directed to generating on-topic search results tailored to user-preferences and for the ability to the user to join a chat by clicking on a hyperlink.  A thorough review of the prior art fails to teaches portion of a claim which relate to click on hyperlink to a chat and 2-way request and reply bi-directional communications of the chat, a thorough review of the prior art fails to teach when combined with the other limitations of the claim,
“receiving, via an application programming interface (API) call from a web server of an organization computing system, a dialogue request contained in a hypertext transfer protocol (HTTP) request that was generated in response to a user selection of a hyperlink displayed on a remote client device associated with a user; parsing, by a back-end computing system, the dialogue request to determine the user and a topic corresponding to the dialogue request; responsive to the dialogue request, generating, by the back-end computing system, a textual dialogue response in reply to the dialogue request triggered by the user selection of the hyperlink, the textual dialogue response being based on the topic of the dialogue request”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

Conclusion
The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure.  See PTO-892 form. 
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Chirag R Patel whose telephone number is (571)272-7966. The examiner can normally be reached on Monday to Friday from 8:00AM to 4:30PM. If attempts to reach the examiner by telephone are unsuccessful, theexaminer's supervisor, Glenton Burgess, can be reached on 571-272-3949. The fax phone number for the organization where this application or proceedingis assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status informationfor published applications may be obtained from either Private PAIR or PublicPAIR. Status information for unpublished applications is available throughPrivate PAIR only. For more information about the PAIR system, seehttp://pairdirect.uspto.gov. Should you have questions on access to the PrivatePAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll free). 

/Chirag R Patel/
Primary Examiner, Art Unit 2454